Case 2:20-mj-05096-DUTY Document 9 Filed 10/26/20 Page 1 of 4 Page ID #:16
      Case 2:20-mj-05096-DUTY Document 9 Filed 10/26/20 Page 2 of 4 Page ID #:17



 1   involves a minor victim, or possession or use of a firearm or destructive device or
 2   any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
 3         ‫܈‬      On motion by the Government or on the Court’s own motion
 4   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
 5   defendant will flee.
 6         The Court concludes that the Government is entitled to a rebuttable
 7   presumption that no condition or combination of conditions will reasonably assure
 8   the defendant’s appearance as required and the safety or any person or the
 9   community [18 U.S.C. § 3142(e)(2)].
10         The Court finds that no condition or combination of conditions will
11   reasonably assure: ‫ ܈‬the appearance of the defendant as required.
12                      ‫ ܈‬the safety of any person or the community.
13         the Court finds that the defendant has not rebutted the § 3142(e)(2)
14   presumption by sufficient evidence to the contrary.
15         The Court has considered: (a) the nature and circumstances of the offense(s)
16   charged, including whether the offense is a crime of violence, a Federal crime of
17   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
18   or destructive device; (b) the weight of evidence against the defendant; (c) the
19   history and characteristics of the defendant; and (d) the nature and seriousness of
20   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
21   considered all the evidence adduced at the hearing, the arguments of counsel, and
22   the report and recommendation of the U.S. Pretrial Services Agency.
23         The Court bases its conclusions on the following:
24         As to risk of non-appearance:
25                ‫܈‬     Defendant has a 2008 conviction for failure to appear on a
26   misdemeanor offense in Virginia;
27
28
                                                2
      Case 2:20-mj-05096-DUTY Document 9 Filed 10/26/20 Page 3 of 4 Page ID #:18



 1                ‫܈‬      Defendant has minimal, if any, ties to this district or to the
 2   district where he is charged, and he travels across the country for work, staying in
 3   hotels throughout the United States;
 4                ‫܈‬      Defendant uses marijuana and alcohol daily;
 5                ‫܈‬      Unrebutted Presumption.
 6         As to danger to the community:
 7                ‫܈‬      Allegations in the complaint that Defendant engaged in sex
 8   trafficking of an adult by force, fraud and coercion and that he engaged in
 9   interstate transportation for prostitution.
10                ‫܈‬       Defendant uses marijuana and alcohol daily.
11                ‫܈‬       Defendant was convicted in October 2020 of a misdemeanor
12   firearms access violation.
13                ‫܈‬      Unrebutted Presumption.
14         IT IS THEREFORE ORDERED that the defendant be detained until his
15   appearance in the Western District of Missouri and that Defendant be transported
16   to the United States District Court for the Western District of Missouri for further
17   proceedings. The Court directed both government counsel and defendant’s
18   counsel to follow up with government counsel in the charging district regarding
19   Defendant’s next scheduled appearance, and the status of defendant’s
20   transportation to, and arrival in, the charging district for the appearance.
21         The defendant will be committed to the custody of the Attorney General for
22   confinement in a corrections facility separate, to the extent practicable, from
23   persons awaiting or serving sentences or being held in custody pending appeal.
24   The defendant will be afforded reasonable opportunity for private consultation
25   with counsel. On order of a Court of the United States or on request of any
26   attorney for the Government, the person in charge of the corrections facility in
27   which defendant is confined will deliver the defendant to a United States Marshal
28
                                                   3
      Case 2:20-mj-05096-DUTY Document 9 Filed 10/26/20 Page 4 of 4 Page ID #:19



 1   for the purpose of an appearance in connection with a court proceeding.
 2   [18 U.S.C. § 3142(i)]
 3                                                       /S/
     Dated: October 26, 2020               _____________________________
 4
                                           HON. PATRICIA DONAHUE
 5                                         UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
